Citation Nr: 0918142	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 1, 2002, 
for a 10 percent rating for status postoperative left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 3, 1981, to September 4, 1981, with several subsequent 
periods of inactive duty training (INACDUTRA) as a member of 
the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO effectuated an 
April 2006 Board decision that had assigned a 10 percent 
rating for the Veteran's already service-connected status 
postoperative left inguinal hernia repair.  The RO 
assigned an effective date of April 1, 2002, for that award.  
The Veteran wants an earlier effective date.

In May 2008, as support for his claim, the Veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge of the Board.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO granted service 
connection for a left inguinal hernia, assigning a 10 percent 
rating retroactively effective from May 29, 1994; a temporary 
100 percent rating from June 20, 1994, to July 31, 1994, 
following surgery; and a zero percent rating thereafter from 
August 1, 1994.

2.  In a July 1996 decision, the RO granted an increased 
rating of 10 percent for this disability due to the Veteran's 
painful scar following surgery, which the RO later determined 
should be granted retroactively back to August 1, 1994; he 
appealed that decision to the Board. 



3.  In December 1998, the Board denied the Veteran's claim 
for a disability rating higher than 10 percent for his status 
postoperative left inguinal hernia repair; in reaching that 
decision, the Board found that a 10 percent rating was 
warranted for his painful scar under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804, but that the hernia itself did not 
warrant a compensable rating under 38 C.F.R. § 4.114, 
DC 7338. 

4.  On June 27, 2001, the RO received the Veteran's claim for 
increased compensation benefits.

5.  The first documented medical evidence involving 
reoccurrence of the Veteran's hernia was when a second left 
inguinal hernia repair was required on January 4, 2002.

6.  In a January 2002 rating decision, the RO granted a 100 
percent rating for the Veteran's hernia from January 4, 2001, 
to March 31, 2002, for a period of convalescence, and a 10 
percent rating from April 1, 2002, following the conclusion 
of the temporary total rating; he appealed that decision to 
the Board.

7.  In April 2006, the Board denied a disability rating 
higher than 10 percent for the Veteran's painful scar (DC 
7804), but granted a separate 10 percent rating for the 
hernia itself (DC 7338).  

8.  In the September 2006 decision at issue in this appeal, 
the RO effectuated that April 2006 Board decision by 
assigning an effective date of April 1, 2002, for the 
separate 10 percent rating since that was the date following 
the termination of the temporary 100 percent rating; the 
Veteran appealed that decision by requesting an effective 
date earlier than April 1, 2002, for the assignment of the 10 
percent rating. 

9.  During that intervening period from the December 1998 
Board decision until June 27, 2001, neither a formal nor an 
informal communication in writing was received from the 
Veteran requesting an increased rating for his status 
postoperative left inguinal hernia repair.

10.  There also was no supporting medical or other evidence 
submitted during the one-year period immediately preceding 
his claim showing he was entitled to the higher 10 percent 
rating for his hernia and the associated post-operative 
residuals.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 1, 2002, for the assignment of the 10 percent rating 
for status postoperative left inguinal hernia repair.  38 
U.S.C.A. §§ 5101, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 
3.155, 3.159, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address the claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefines VA's duties to notify and 
assist the Veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The notice requirements require VA to notify the Veteran of 
any evidence that is necessary to substantiate the claim, 
including apprising him of the evidence VA will attempt to 
obtain and of the evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA's notice requirements apply to all five elements of 
a service-connection claim:  1) Veteran status, 2) existence 
of a disability, 3) a connection between the Veteran's 
service and the disability, 4) degree of disability, and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This notice, to the extent 
possible, should be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  If, for 
example, there was no notice prior to the initial 
adjudication of the claim, or the notice provided was 
inadequate or incomplete, this timing error in the provision 
of the notice may be "cured" by providing any necessary 
notice and then going back and readjudicating the claim - 
including in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

The Veteran's claim for an earlier effective date is a 
downstream issue from his increased-rating claim.  That is to 
say, in April 2006 the Board granted an increased rating from 
zero to 10 percent for his hernia; and in September 2006, the 
RO effectuated that decision by assigning an effective date 
of April 1, 2002, for that award.  The Veteran then responded 
by filing a notice of disagreement (NOD) contesting the 
effective date the RO had assigned.  In these types of 
circumstances, where the claim arose in another context, and 
that claim since has been granted, VA is not required to send 
a new VCAA letter concerning a downstream issue.  VAOPGCPREC 
8-2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue a SOC if the disagreement is 
not resolved.  Id.  VA issued a SOC addressing the effective-
date claim in April 2007.  See also Huston v. Principi, 17 
Vet. App. 195 (2003) (proper VCAA notice requires notifying 
the Veteran that evidence of an earlier-filed claim is needed 
to substantiate a claim for an earlier effective date).

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Id.  The RO assisted him 
by obtaining all relevant evidence in support of his claim.  
This included, as mentioned, giving him the opportunity to 
testify at a video-conference hearing in May 2008.  He was 
not, however, provided an examination in connection with his 
claim for an earlier effective date, as this issue would not 
warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, a claim for an earlier effective date 
does not meet the statutory requirements for entitlement to a 
VA examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A) - 
(C) (2008).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Merits of the Claim

As already alluded to, in April 2006 the Board denied a 
disability rating higher than 10 percent for the Veteran's 
painful scar associated with his status post operative left 
inguinal hernia repair, but granted a separate 10 percent 
rating for the actual hernia itself.  And in effectuating 
that decision, the RO assigned an effective date of April 1, 
2002, for the separate 10 percent rating, since that was the 
date following the termination of the temporary 100 percent 
rating.  The Veteran wants an effective date earlier than 
April 1, 2002, for the separate 10 percent rating.  
But for the reasons and bases set forth below, the Board 
finds no grounds to grant this request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased rating, unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

Thus, under Harper, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Determining the appropriate effective date for an increased 
rating under the effective date regulations thus involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran may file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

This case has a complex procedural history.  Records show 
that in March 1996 the RO granted service connection for a 
left inguinal hernia - assigning (i) a 10 percent rating from 
May 29, 1994; (ii) a temporary 100 percent rating from June 
20, 1994, to July 31, 1994, following surgery; and (iii) a 
zero percent rating thereafter from August 1, 1994.  In July 
1996, the RO granted an increased rating of 10 percent for 
this disability due to the Veteran's painful surgical scar, 
which the RO later determined should be granted retroactively 
back to August 1, 1994; the Veteran appealed that decision to 
the Board. 

In December 1998, the Board denied the Veteran's claim of 
entitlement to a disability rating higher than 10 percent for 
his status postoperative left inguinal hernia repair.  In 
reaching that decision, the Board found that the Veteran's 
scar was properly rated at the 10 percent level under 
38 C.F.R. § 4.118, DC 7804 (painful scars), but that the 
hernia itself did not warrant a compensable rating under 
38 C.F.R. § 4.114, DC 7338 (hernia, inguinal).  According to 
DC 7338, a 10 percent rating is warranted for a 
postoperative, recurrent, readily reducible hernia that is 
well supported by a truss or belt.  Id. 

On June 27, 2001, the RO received the Veteran's claim for 
increased compensation benefits.  Thereafter, on January 4, 
2002, he underwent a second left inguinal hernia repair.  As 
a result, the RO issued a January 2002 rating decision in 
which it granted a temporary 100 percent rating for the 
Veteran's hernia from January 4, 2001, to March 31, 2002, for 
a period of convalescence.  After this period ended, the RO 
resumed the 10 percent rating as of April 1, 2002.  The 
Veteran appealed that decision to the Board by requesting a 
disability rating higher than 10 percent. 

In April 2006, the Board denied a disability rating higher 
than 10 percent for the Veteran's painful scar (DC 7804), but 
granted a separate 10 percent rating for the hernia itself 
(DC 7338).  In September 2006, the RO effectuated the Board's 
decision by assigning an effective date of April 1, 2002, for 
the separate 10 percent rating assigned under DC 7338, since 
that was the date following the termination of the temporary 
100 percent rating.  The Veteran appealed that decision by 
requesting an effective date earlier than April 1, 2002, for 
this 10 percent rating.  

During his hearing, the Veteran testified that the effective 
date for the separate 10 percent rating should go back to 
1996 because he had actually filed a claim during that year.  
But what he fails to understand is that the separate 10 
percent rating assigned by the Board in April 2006 was not an 
initial grant of service connection for the hernia - rather, 
an increase from zero to 10 percent in the rating for it 
since service connection for the actual hernia already had 
been granted back in March 1996.  In other words, he had two 
separate ratings for his status postoperative left inguinal 
hernia repair - a 10 percent rating for the surgical scar 
and a zero percent rating for the hernia itself.  

The Veteran also needs to understand that the Board had 
adjudicated a claim for increased compensation benefits in 
December 1998 by denying a disability rating higher than 10 
percent for his painful scar (DC 7804) and denying a 
compensable rating for the hernia itself (DC 7338).  He did 
not request reconsideration of that December 1998 Board 
decision or appeal it to the United States Court of Appeals 
for Veterans Claims (Court/CAVC).  38 U.S.C.A. § 7103, 7252, 
7266 (West 1991 and Supp. 1998); 38 C.F.R. § 20.1000, 
20.1100(b) (1998).  Accordingly, that December 1998 Board 
decision became final and binding on him under the law and 
regulations then in effect.  38 U.S.C.A. §§ 7104(b); 38 
C.F.R. § 20.1100(a).  And since that decision is final and 
binding, the effective date of the separate 10 percent rating 
later assigned for his hernia cannot go back prior to the 
December 1998 Board decision. 

Indeed, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim"). Accordingly, the 
Veteran is not entitled to an effective date prior to the 
December 1998 Board decision.

Following that final and binding December 1998 Board 
decision, the Veteran took no further action with respect to 
the rating assigned for his hernia until June 27, 2001.  On 
that date, the RO received his Statement in Support of Claim, 
VA Form 21-4138, wherein he indicated that he wanted to 
appeal "the decision denying me s/c for hernia."  Since 
service connection already had been granted for his hernia, 
which was rated as zero-percent disabling, i.e., 
noncompensable, the RO instead properly construed this 
document as a claim for a higher rating for this already 
service-connected disability.  The Board must therefore 
determine whether it is factually ascertainable that the 
Veteran's hernia met the criteria for a 10 percent rating 
under DC 7338 at any time during the one-year period prior to 
the date the RO had received his claim for increase on June 
27, 2001.  

The Board has thoroughly reviewed the record but finds no 
medical evidence pertaining to the Veteran's hernia during 
the one-year period prior to that claim.  The only medical 
evidence during that period includes two VA examination 
reports dated in January and April 2001.  Both reports were 
generated pursuant to a November 2000 remand in order to 
develop the Veteran's claim for a disability rating higher 
than 10 percent for his service-connected complex regional 
pain syndrome involving the left ilioinguinal nerve (genital 
femoral nerve entrapment), which is secondary to his service-
connected postoperative left inguinal hernia repair.  
However, neither report shows a recurrence of the actual 
hernia.  And since these reports represent the only medical 
evidence during the one-year period prior to his claim for 
increase filed on June 27, 2001, the separate 10 percent 
rating assigned by the Board in April 2006 may not precede 
the claim.



In fact, the first medical evidence showing a recurrence of 
the Veteran's hernia is when he underwent the second hernia 
repair on January 4, 2002.  In other words, since this is the 
first date that it is factually ascertainable that his hernia 
warranted a compensable rating under DC 7338, the separate 10 
percent rating may not be assigned prior to this date.  And 
since a temporary 100 percent rating was assigned from 
January 4, 2001, to March 31, 2002, the RO properly assigned 
an effective date of April 1, 2002, the day after that 
temporary 100 percent rating ended, for the separate 10 
percent rating assigned for the hernia.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see also 
Harper, 10 Vet. App. at 126.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date earlier than April 1, 2002, for the 
assignment of the 10 percent rating for status postoperative 
left inguinal hernia repair, in turn meaning the benefit-of-
the-doubt rule does not apply, and his claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for an effective date earlier than April 1, 2002, 
for the assignment of the 10 percent rating for status 
postoperative left inguinal hernia repair is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


